Lansing, Ch. J.
delivered the opinion of the court. This cause is brought before the court on a case reserved. It depends upon the construction of the south bounds of Coeyman’s patent, which is described as running due west from the mouth of Coxsackie creek.
It appears the proprietors of the patent of Coeyman directed a survey of it in the year 1749 ; that it was made with an allowance of variation of nine degrees, and trees marked correspondent to the line run, and that from thence it became the reputed south line of Coeyman’s patent. How this re*65putation was acquired, and under what other circumstances, does not appear.
It further appears from the case, that the patent under which the lessors claim, is bounded by the south line of Coeyman’s patent; that another patent, in 1770, expressly recognized the line run as run for the south line of Coeyman’s *patent, thus combining the assent of government with the location made by the proprietor.
After a lapse of half a century, it would be injurious to the peace of the community to suffer a boundary, so settled, by the express assent of the parties interested in correcting any mistake in the survey, to be disturbed.
The court are, therefore, of opinion, that the defendant must take nothing by his motion.
Rule refused.